DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:          
With respect to the allowed independent claims 1, 
Zhang et al. (US 20190007502, hereinafter “Zhang”) teaches, 
“A method for determining interference that is external to cellular telecommunications, the method comprising: in a secure module that prevents (the service-deployment-specification may comprise information which is specific for the home operator network, like e.g. Physical Network Functions and/or firewall addresses. This information may be confidential and the home network operator may not wish to share this information with other network operators, Para. [0027]) a first operator that operates a first cellular network (first network operator 2) from accessing network configuration and performance data and prevents the second network from accessing network configuration and performance data of the first operator (i.e., a service-deployment-specification which specifies which network functions may need to be executed for delivery of the service, in which order the network functions need to be executed, which resources at which locations in the second operator network 6 need to be used to execute the network function and/or how traffic should be routed between the network functions, Para. [0126]) of a second operator that operates a second cellular network (second network operator 6), receiving network configuration data and network performance data for a first cell operated by a first operator (a transmitter in the interworking node H-IWF transmits the generic specification to the service control node V-SCN in the first operator network 2. In step S218 the service control node V-SCN in the first operator network receives from the interworking node H-IWF the generic specification, Para. [0129]), receiving network configuration data for a second cell operated by a second operator and co-sited with the first cell (in step S204, the service control node H-SCN transmits, based on the received service request, a message to service manager SM of the second operator network. In S206 the service manager SM retrieves or creates a service-deployment-specification on the basis of the received message, and thus on the basis of the service request, and in step S208 the service control node H-SCN receives the services-deployment-specification from the service manager SM. In this example the service-deployment-specification comprises two network functions that need to be executed for providing the video stream to the user equipment, Para. [0129]), the network configuration data including downlink frequencies for second frequencies that are licensed to the second operator (i.e., a service-deployment-specification which specifies which network functions may need to be executed for delivery of the service, in which order the network functions need to be executed, which resources at which locations in the second operator network 6 need to be used to execute the network function and/or how traffic should be routed between the network functions, Para. [0126]) and wherein the first frequencies are not used by the second operator, the second frequencies are not used by the first operator (see, first network operator 2 and second network operation 6).”
However, Zhang do not teach or suggest the following novel features:
 	“A method for determining interference that is external to cellular telecommunications, the method comprising: receiving network configuration data for a second cell operated by a second operator and co-sited with the first cell, the network configuration data including downlink frequencies for second frequencies that are licensed to the second operator; and  determining, by the secure module, whether transmissions from the second cell cause passive intermodulation (PIM) products that affect the first cell using the network performance data from the first cell and the configuration data from the second cell”  in combination with all the recited limitations of the claim 1.

With respect to the allowed independent claims 11, 
Zhang et al. (US 20190007502, hereinafter “Zhang”) teaches, 
“A system for determining interference that is external to cellular telecommunications, the method comprising: in a secure module that prevents (the service-deployment-specification may comprise information which is specific for the home operator network, like e.g. Physical Network Functions and/or firewall addresses. This information may be confidential and the home network operator may not wish to share this information with other network operators, Para. [0027]) a first operator that operates a first cellular network (first network operator 2) from accessing network configuration and performance data and prevents the second network from accessing network configuration and performance data of the first operator (i.e., a service-deployment-specification which specifies which network functions may need to be executed for delivery of the service, in which order the network functions need to be executed, which resources at which locations in the second operator network 6 need to be used to execute the network function and/or how traffic should be routed between the network functions, Para. [0126]) of a second operator that operates a second cellular network (second network operator 6), receiving network configuration data and network performance data for a first cell operated by a first operator (a transmitter in the interworking node H-IWF transmits the generic specification to the service control node V-SCN in the first operator network 2. In step S218 the service control node V-SCN in the first operator network receives from the interworking node H-IWF the generic specification, Para. [0129]), receiving network configuration data for a second cell operated by a second operator and co-sited with the first cell (in step S204, the service control node H-SCN transmits, based on the received service request, a message to service manager SM of the second operator network. In S206 the service manager SM retrieves or creates a service-deployment-specification on the basis of the received message, and thus on the basis of the service request, and in step S208 the service control node H-SCN receives the services-deployment-specification from the service manager SM. In this example the service-deployment-specification comprises two network functions that need to be executed for providing the video stream to the user equipment, Para. [0129]), the network configuration data including downlink frequencies for second frequencies that are licensed to the second operator (i.e., a service-deployment-specification which specifies which network functions may need to be executed for delivery of the service, in which order the network functions need to be executed, which resources at which locations in the second operator network 6 need to be used to execute the network function and/or how traffic should be routed between the network functions, Para. [0126]) and wherein the first frequencies are not used by the second operator, the second frequencies are not used by the first operator (see, first network operator 2 and second network operation 6).”
However, Zhang do not teach or suggest the following novel features:
“A system for determining interference that is external to cellular telecommunications, the method comprising: receiving network configuration data for a second cell operated by a second operator and co-sited with the first cell, the network configuration data including downlink frequencies for second frequencies that are licensed to the second operator; and  determining, by the secure module, whether transmissions from the second cell cause passive intermodulation (PIM) products that affect the first cell using the network performance data from the first cell and the configuration data from the second cell”  in combination with all the recited limitations of the claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641